DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

The amendments and arguments presented in the papers filed 11/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/25/2021 listed below have been reconsidered as indicated.
a)	Any rejections and objections of claims 27-31 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objections to the drawings are withdrawn in view of the replacement sheets.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.
Claim Interpretation
	The term “PDAC” is interpreted in view of the instant specification as an acronym for “pancreatic ductal adenocarcinoma” (para. 5).

	The term “LOCK” is interpreted in view of the instant specification as an acronym for “large organized chromatin K9-modified” (para. 5) or “large organized heterochromatin lysine (K)-9 modified domains” as specified in claim 1. The terms “large organized chromatin K9-modified” or “large organized heterochromatin lysine (K)-9 modified domains” are understood to be variations of a name for a single element.

	Claim 1 is drawn to a method of “identifying a target for epigenetic reprogramming”. The method requires three active steps. 
	The first step is detecting large organized heterochromatin lysine (K)-9 modified domains or LOCK and detecting large DNA hypomethylated blocks. The detection occurs in a region of DNA in a cell from a subject having cancer.
	The second step is contacting the cell with a reprogramming agent.
	The third step is identifying one or more epigenetic changes in the region of DNA. The identifying of the epigenetic changes in the region of DNA results in identifying epigenetic reprogramming of the cell. The step does not define or limit the types of epigenetic changes in the region of DNA and encompasses those detected as a result of the recited step (a) of “detecting [LOCKS] and large DNA hypomethylated blocks” in the region of DNA, as well as any other epigenetic changes, such as hypermethylation of regions, changes in hydroxymethylation, changes in histone 
The claim does not limit the order in which the steps are performed. MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. There is nothing in the claims or the instant specification that implies or specifically requires the steps to be performed in a particular manner.
The combination of the three steps once preformed results in identifying a target for epigenetic reprogramming.

In claim 1, the term “reprogramming agent” is interpreted in view of the instant specification as agents, such as miRNA, that interact and alter well-known genes associated with pluripotency. The genes include those listed in paragraph 122. See also paragraphs 120-121. 

Claim 1 states “identifying one or more epigenetic changes in the region of DNA as compared to a reference DNA”. The term “reference DNA” is broadly interpreted as DNA from a cell that does not undergo epigenetic changes in the region, e.g. cells not treated with the reprogramming agent, cells prior to treatment with the reprogramming agent, negative control cells, such as DMSO treated cells or cells that do not undergo 

	Claim 2 depends from claim 1 and further limits the cell to one from a solid tumor, which does not include cancers such as leukemia.

	Claim 3 depends from claim 1 and further limits the subject to one that has PDAC and/or is at risk of having metastasis of PDAC. The claim requires the subject to have PDAC or has PDAC that is at risk of metastasizing.

	Claim 4 depends from claim 1 and further limits the detecting step to comprising analysis of H3K9Me2/3 and/or H4K20Me3. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 5 depends from claim 1 and further limits the detecting step to comprising an analysis of H3K27Ac and/or H3K9Ac. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 6 depends from claim 1 and further limits the detecting step to comprising Western blotting.

	Claim 7 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K9Me2/3 and/or H4K20Me3. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

	Claim 8 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K27Ac and/or H3K9Ac. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.
	
	Claim 9 depends from claim 1 and further limits the detecting step to comprising whole genome bisulfite sequencing.

	Claim 10 depends from claim 2 and further requires a step of gene expression analysis.



	Claim 12 depends from claim 1 and further requires a step of the analysis of euchromatin islands and/or euchromatin LOCKs. Euchromatin is a form of chromatin that is enriched in genes and often under active transcription. The type of analysis or how it is carried out is not limited by the claim. In view of the instant specification analysis of H3K27Ac or H3k36Me3 is encompassed by an analysis of euchromatin islands and/or euchromatin LOCKs (para. 181).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejection has been modified.
Regarding claim 1, the claims recites “identifying one or more epigenetic changes in the region of DNA”. It is unclear if applicant intends the one or more epigenetic changes identified in the region of DNA is based on the detected LOCKs and large DNA hypomethylated blocks are recited in the step (a).
Claims 2-12 depend from claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu (US 2011/0053882 A1).
The following are new rejections addressing the amendments to the claims.
Regarding claims 1, 4, 5, 7 and 8, Yu teaches contacting cells from a subject having colorectal adenocarcinoma in the form of HT-29 cells or a subject having human colon adenocarcinoma in the form of SW480 cells with DZNep and/or TSA as reprogramming agents (para. 189; and Fig. 5).
Yu teaches detecting LOCKs and large DNA hypomethylated blocks in a region of DNA in the cells by analyzing H4K20me3 and/or H3K9/14ac (para. 189; and Fig. 5D) and/or H3K9Me2 (Fig. 5C) though ChIP with antibodies to H4K20me3, H3K9/14ac and/or H3K9Me.
Yu teaches identifying one or more epigenetic changes in the region of DNA as compared to reference DNA from cells that have not been treated (para. 189; and Fig. 5).
Regarding claim 2, colorectal adenocarcinoma and human colon adenocarcinoma, which are the source of the cells analyzed, are examples of well-known solid tumors.
Regarding claim 3, Yu teaches the cells are from a pancreatic tumor (para. 50 and 174). Pancreatic ductal adenocarcinoma is well-known type of pancreatic tumor.
Regarding claim 6, Yu teaches the detection is by Western blotting, also known as immunoblotting (para. 189).
Regarding claim 9, Yu teaches whole genome bisulfite sequencing as a method to analyze further analyze epigenetic alterations (para. 70).
Regarding claim 10, Yu teaches the gene expression analysis of Wnt/beta-catenin (para. 22).
Regarding claim 11, Yu is silent regarding mutations that drive metastasis and thus, is in the context of the absence of driver mutations for metastasis.
Regarding claim 12, Yu teaches an analysis of H3K4Me3 (Fig. 5C; Fig. 5D), which is present in euchromatin islands and/or euchromatin LOCKs in view of the specification (para. 223).
While Yu teaches the above methods, the cells are not primary cells from a subject having cancer as encompassed by the claims and may not be are a single embodiment described by Yu.
However, it would have been prima facie obvious to the ordinary artisan to have utilized primary cancer cells and the various analyses in a single unified method to better understand DNZep and/or TSA effects in the context of primary cancer samples.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634